Title: 3d.
From: Adams, John Quincy
To: 


       At nine this morning the Class in two divisions read their forensics one part upon the Question “Which is the best form of government;” and the other upon that “Whether the introduction of Christianity has been serviceable to the temporal interests of mankind:” on this question, I read the following piece in favour of the affirmative:
       
        
         
          It is a subject of astonishment to me, that, at an University, where a liberal system of religion is generally professed, a question should be proposed which implies a denial, either of the goodness, or of the wisdom of omnipotence. In a Country where the forcible arguments of an infallible inquisition, reduce the opinions of all men to one standard, this question might with some decency be debated; because, those who deny the temporal advantages, which Christianity affords, might shelter themselves, under the protection of a future world; and this would be entirely consistent with the practice of putting a man to Death, in order to insure his eternal salvation. But here, thank Heaven!, religion does not stifle every sentiment which can counterbalance the vices and follies of humanity: here, without the dread of momentary, or of eternal flames, a man can affirm as his opinion, that all those who fear god and love their neighbours as themselves, will enjoy an equal share of felicity in a future State, whatever their mode of worship, may be. I am happy to say I have heard this sentiment inculcated from the sacred desk; and sorry I am to hear it now, publicly called in question. For if it be doubted whether Christianity be of service to mankind in this world, it must either be supposed necessary for salvation in the world to come, or acknowledged entirely useless and even injurious to the welfare of men.
          I am sensible, however, that those persons who maintain the negative of this question, will have a rich plunder of argument from the history of the civilized part of the earth, ever since the introduction of Christianity: From the days of Nero to those of Constantine, the bloody banner of Persecution was almost continually display’d, against the peaceful standard of Christ: a short lucid interval ensued, after which the divine institution was again attacked by the absurd imposture of Mahomet and his followers: The enthusiastic spirit of crusading, which was calculated to maintain and support the faith, increased the impor­tance of religion, by the murder of millions; and when the Christian world grew weary of contending with foreign enemies, they soon discovered, that they had sufficient to do, to defend the glory of Christ against one another: Every trifling deviation of sentiment was supposed sufficient to corrupt the whole System, as the imperceptible sting of an asp is sufficient to taint the whole mass of the blood. The different sects of Christians persecuted one another with such envenomed fury, and such unbounded malice, that an impartial observer would suppose, the principles by which they were actuated had been delivered by a fiend of hell, rather than by the Son of God.
          All this I say, may be urged by our opponents with a very specious appearance of truth. But even admitting all these facts to be incontestible, I cannot for my part, see, what they prove against Christianity. I would ask, have there been more wars, and have those wars been more cruelly conducted since the introduction of this religion, than before that aera? Certainly not: and therefore we must attribute the discord of men, to an infernal spirit which cannot be rooted from their hearts, and not to a religion whose main object is to oppose that spirit. Christianity, it is true, has been the immediate object of many contests: but when mankind have an inclination to quarrel with one another, a motive is easily found; the causes of dispute are innumerable, and had Christianity never appeared; the power of Discord would probably have been much greater than it has been. Every candid reader of history will acknowledge that the Christian institution, has gradually inspired into the hearts of men, sentiments of compassion, benevolence and humanity even towards their enemies, which were entirely unknown to the savage barbarians of antiquity. Nero and those who imitated his persecutions, would still have been tyrants, had the religion never appeared; and the innocent victims of their execrable despotism, would have been equally numerous, without acquiring the glory of martyrdom: the Saracens would equally, have borne desolation through the Earth: and conquest would have been a sufficient motive for crusading, if devotion had failed but mercy would have been unknown among the conquerors, and perpetual slavery would have been the mildest lot of a vanquished army. If from these considerations we conclude, that Christianity has been beneficial to mankind collectively, how much more reason have we to think it has promoted their happiness individually: it has strengthened the influence of every sentiment of humanity and benevolence: it has taught us, our real duties towards one another, and towards ourselves. It has vindicated the rights of nature, which before its introduction had been violated, even by the principles of civil Society: it has restrained within proper bounds, even the sacred rights of parental authority, and shewn the cruelty, and the absurdity of abandoning an infant to destruction for any deformity in its bodily frame: it has enlarged our views, and taught us, not to confine our goodwill and friendship, to the small circle from whom we have received, or to whom we have granted favours, but to embrace in the arms of our affection the whole human race: it has inculcated the sublime maxim of loving our enemies, and of praying for those who persecute, and in short, if it does not enable us to reach the summit of perfection, it is because we wilfully depart from its guidance and direction.
         
        
       
       At 11 o’clock Mr. Williams, began his course of experimental philosophy, by a lecture on the properties of matter.
      